The Chancellor.
Though the guardian was, in this case, appointed by the surrogate, under the act of 1813, (N. R. Laws, vol. 1. 454.,) he is as much under the superintendance and control of this court, as if he had been appointed by it in the first instance. The power of the surrogate extends only to the appointment of the guardian; he has no general jurisdiction over him as trustee. That power remains unimpaired in this court, and every guardian, however appointed, is responsible here for his conduct, and may be removed for misbehaviour. It has repeatedly been declared, that a testamentary or statute guardian is as much under the superintendance of the court of chancery as the guardian in socage. (Beaufort v. Berty, 1 P. Wms. 704. Eyre v. Countess of Shaftsbury, 2 P. Wms. 107. Rouch v. Garvar, 1 Ves. 160.) I shall, therefore, direct a reference to a master, to ascertain the truth of the allegations contained in the petition, and to report thereon.
Rule accordingly.